DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
	Claim 15, the claimed “dispending” should be “dispensing.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeng (KR20050103399A) in view of Lauria (US-8,313,799).  
Regarding claim 1, Obeng (KR20050103399A) discloses a method of operating a chemical mechanical planarization (CMP) tool, the method comprising:
attaching a polishing pad to a first surface of a platen of the CMP tool using a glue (“adhesive is used to secure the polishing pad to the platen”) [Obeng Translation; page 2, third paragraph];
removing the polishing pad from the platen, wherein after removing the polishing pad, residue portions of the glue remain on the first surface of the platen (“a residual adhesive remains on the surface of the platen, and it is necessary to use an organic solvent to remove the adhesive from the platen”) [Obeng Translation; page 2, fourth paragraph];
identifying locations of the residue portions of the glue on the first surface of the platen(“a residual adhesive remains on the surface of the platen, and it is necessary to use an organic solvent to remove the adhesive from the platen”) [Obeng Translation; page 2, fourth paragraph]; and
removing the residue portions of the glue from the first surface of the platen (“a residual adhesive remains on the surface of the platen, and it is necessary to use an organic solvent to remove the adhesive from the platen”) [Obeng Translation; page 2, fourth paragraph].  Obeng fails to disclose identifying locations of the residue portions of the glue on the first surface of the platen using a fluorescent material.
However, Lauria (US-8,313,799) teaches identifying locations of residue portions of a glue on a first surface using fluorescent material (“when the adhesive layer is irradiated with short wavelength ultraviolet light, the compound fluoresces and produces a color (e.g., yellow, green, blue) which the human observer can readily detect”) [Lauria; col. 1, lines 41-44].  Since Obeng teaches the desire to remove residual adhesive, and since the method and adhesive of Lauria makes removal easier, it therefore would have been obvious to one of ordinary skill in the art to have used both the adhesive and method of Lauria for the removal of adhesive as desired by Obeng in order to easily identify, as taught by Lauria, and help to thoroughly remove any remaining adhesive, thus making the attachment surface more clean (“a human observer will not be able to readily see the adhesive layer when such layer is exposed to visible light”) [Lauria; col. 1, lines 39-41].
Regarding claim 2, Obeng, as modified by Lauria, discloses the method of claim 1.  Although Obeng is not explicit that the cleaning (i.e. adhesive removal) is “spot cleaning,” it would have been obvious to remove adhesive only at the portions (i.e. spots) where adhesive is present, as indicated by the method of Lauria, in order to reduce cleaning time and effort by not cleaning portions that are already cleaned of residue.  
Regarding claim 3, Obeng, as modified by Lauria, discloses the method of claim 1, discloses further comprising attaching another polishing pad to the first surface of the platen after removing the residue portions of the glue (i.e. replacing the polishing pad with a different polishing pad) (while Obeng is not explicit in saying that the removal of the polishing pad is meant to replace a worn out polishing pad with a new one, one of ordinary skill in the art would have found it obvious to replace the removed polishing pad with a new one in order to provide a fresh polishing surface and a pad that is not worn from use) [Obeng Translation; page 4, paragraph 5].
	Regarding claim 4, Obeng, as modified by Lauria, discloses the method of claim 1, wherein Lauria further teaches wherein the glue comprises an adhesive material and the fluorescent material (“it is known to incorporate a fluorescent compound into the adhesive”), wherein identifying locations of the residue portions of the glue comprises:
shining a first light on the first surface (“when the adhesive layer is irradiated with short wavelength ultraviolet light, the compound fluoresces and produces a color (e.g., yellow, green, blue) which the human observer can readily detect”) [Lauria; col. 1, lines 41-44] of the platen (of Obeng, which contains the fluorescent adhesive as modified by Lauria) after removing the polishing pad (when the residual adhesive is to be identified and removed), the first light capable of exciting the fluorescent material to emit a second light (fluorescent light) (“when the adhesive layer is irradiated with short wavelength ultraviolet light, the compound fluoresces and produces a color (e.g., yellow, green, blue) which the human observer can readily detect”) [Lauria; col. 1, lines 41-44]; and
detecting regions on the first surface of the platen that emit the second light [Lauria; col. 1, lines 41-44].
	Regarding claim 17, Obeng discloses a method of operating a chemical mechanical planarization (CMP) tool, the method comprising:
attaching a polishing pad to a first surface of a platen of the CMP tool using a glue (“adhesive is used to secure the polishing pad to the platen”) [Obeng Translation; page 2, third paragraph];
removing the polishing pad from the platen, wherein after removing the polishing pad, residue portions of the glue are left on the first surface of the platen (“a residual adhesive remains on the surface of the platen, and it is necessary to use an organic solvent to remove the adhesive from the platen”) [Obeng Translation; page 2, fourth paragraph]; and
removing the residue portions of the glue from the one or more locations on the first surface of the platen (“a residual adhesive remains on the surface of the platen, and it is necessary to use an organic solvent to remove the adhesive from the platen”) [Obeng Translation; page 2, fourth paragraph].
Obeng fails to disclose the glue comprises a fluorescent material; projecting a first light on the first surface of the platen after removing the polishing pad, the first light capable of exciting the fluorescent material to emit a second light; and detecting the second light at one or more locations on the first surface of the platen.
However, Lauria (US-8,313,799) teaches a glue comprises a fluorescent material (“it is known to incorporate a fluorescent compound into the adhesive”) [Lauria; col. 1, lines 32-33]; projecting a first light on a  first surface (“when the adhesive layer is irradiated with short wavelength ultraviolet light, the compound fluoresces and produces a color (e.g., yellow, green, blue) which the human observer can readily detect”) [Lauria; col. 1, lines 41-44], the first light capable of exciting the fluorescent material to emit a second light (the “color” light) (“(“when the adhesive layer is irradiated with short wavelength ultraviolet light, the compound fluoresces and produces a color (e.g., yellow, green, blue) which the human observer can readily detect”) [Lauria; col. 1, lines 41-44]; and detecting the second light at one or more locations on the first surface (“when the adhesive layer is irradiated with short wavelength ultraviolet light, the compound fluoresces and produces a color (e.g., yellow, green, blue) which the human observer can readily detect”) [Lauria; col. 1, lines 41-44].  Since Obeng teaches the desire to remove residual adhesive, and since the method and adhesive of Lauria makes removal easier, it therefore would have been obvious to one of ordinary skill in the art to have used both the adhesive and method of Lauria for the removal of adhesive as desired by Obeng in order to easily identify, as taught by Lauria, and help to thoroughly remove any remaining adhesive, thus making the attachment surface more clean (“a human observer will not be able to readily see the adhesive layer when such layer is exposed to visible light”) [Lauria; col. 1, lines 39-41].
	Regarding claim 18, Obeng, as modified by Lauria, discloses the method of claim 17.  Although Obeng is not explicit that the cleaning (i.e. adhesive removal) is “spot cleaning,” it would have been obvious to remove adhesive only at the portions (i.e. spots) where adhesive is present, as indicated by the method of Lauria, in order to reduce cleaning time and effort by not cleaning portions that are already cleaned of residue.  
	Regarding claim 20, Obeng, as modified by Lauria, discloses the method of claim 19, wherein the adhesive material is a silicone adhesive (“a platen side adhesive comprising a silicone adhesive”) [Obeng Translation; page 3, first paragraph].

Allowable Subject Matter
Claims 5, 6, 8-11, and 19, and claim 7 depending from claim 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 5, the prior art fails to anticipate or render obvious “wherein a percentage of the fluorescent material in the glue is between about 5% and about 10%.”  Even were the prior art to teach a percentage of fluorescent material in the glue, it would not necessarily apply to the types of glue and the adhesive properties required for the attachment of a polishing pad to a platen.  
	Regarding claim 6, the prior art fails to anticipate or render obvious, in combination with all other claim limitations, “capturing an image of the first surface of the platen, the image indicating a light intensity of the second light.”  The purpose of Lauria is to make the adhesive more visible to an observer and therefore does not necessarily render obvious the use of a capturing image.  While automating the activity would likely require a camera, it would not necessarily make obvious the combination of Lauria since a camera having the ability to differentiate colors may already possess the ability to identify adhesive portions from non-adhesive portions, unlike the human observer.  Therefore, automating this manual activity would not make obvious the claim as a whole.  
	Regarding claim 8, and those depending therefrom including claims 9-11, the prior art fails to anticipate or render obvious, in combination with all other claim limitations, “capturing light patterns of the first surface of the platen; and
processing the captured light patterns to identify a first region of the first surface of the platen having a first light pattern that deviates from an average light pattern of the first surface of the platen by a pre-determined amount.”
While automating the activity would likely require a camera to “[capture] light patterns,” it would not necessarily make obvious the combination of Lauria since a camera having the ability to differentiate colors may already possess the ability to identify adhesive portions from non-adhesive portions, unlike the human observer.  Therefore, automating this manual activity would not make obvious the claim as a whole.  
Regarding claim 19, the prior art fails to anticipate or render obvious “wherein a percentage of the fluorescent material in the glue is between about 5% and about 10%.”  Even were the prior art to teach a percentage of fluorescent material in the glue, it would not necessarily apply to the types of glue and the adhesive properties required for the attachment of a polishing pad to a platen.  

Claim 12, and those depending therefrom including claims 13-16, is allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 12, and those depending therefrom including claims 13-16, the prior art fails to anticipate or render obvious, in combination with all other claim limitations, “attaching a polishing pad to a first surface of a platen of the CMP tool using a glue, the first surface of the platen covered by a coating comprising a fluorescent material.”  The prior of Lauria, used to teach using a fluorescent adhesive, does not make obvious “using a glue” to “[attach] a polishing pad to a first surface of a platen” where the platen is “covered by a coating comprising a fluorescent material.”  In Lauria, the fluorescent material is in the adhesive (or glue, in this case) and is not part of a “coating comprising a fluorescent material.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-20020034928 [paragraph 0007] is pertinent to claim 1 as it recognizes adhesive removal from the platen as a common problem.  JP3175511B2 is pertinent to claim 1 as it discusses removing the adhesive and cleaning the polishing pad.  EP0850726A1 is pertinent to claim because it discusses removing adhesive off platen after removing polishing pad.  WO2008153659A2 is pertinent to claim 1 as it teaches detecting adhesive.  US-4,250,382 is pertinent to claim 1 since it discusses detecting a silicone coating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723